DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on February 16, 2022 is acknowledged.
Claims 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 16, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "first intensity level" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “wherein the property of the likelihood function is its center of mass”. It is unclear if the “center of mass” is referring to a patient’s center of mass or if the “property” is the “center of mass” of the likelihood function. Likewise, “the intensity level” being the “intensity value corresponding to the center of mass” is also unclear. 
NOTE: For the purposes of prior art, the examiner considers the “center of mass” to be a patient parameter (i.e. a patient’s “body mass”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US Patent Publication 20160243359 A1). 
As to claim 1, Sharma discloses a stimulation unit (applicator, depicted as 124 in Figure 2; e.g., paragraph 50, TENS electrodes; also see Figures 2-3) for electrically stimulating at least one nerve of the user (e.g., paragraphs 29-30); a control unit (controller, e.g., paragraphs 82-83 
As to claim 2, Sharma discloses the desired sensation is the electrotactile sensation threshold (e.g., paragraphs 26 and 29-32). 
As to claim 3, Sharma discloses the desired sensation is the electrotactile pain threshold or the electrotactile tolerance threshold (e.g., paragraphs 26 and 29-33). 
As to claim 4, Sharma discloses the indication is an input from the user to the indication unit within a pre-determined time window following the onset of electrical stimulation of a given intensity level (e.g., see Figure 4). 
As to claim 6, Sharma discloses the calculating unit updates the likelihood function by increasing likelihood values for intensity levels lower than the given intensity level and 
As to claim 7, Sharma discloses the calculating unit updates the likelihood function by increasing likelihood values for intensity levels higher than the given intensity level and decreasing likelihood values for intensity levels lower than the given intensity level if the user fails to provide an indication that the desired sensation is felt (e.g., paragraphs 60-62 and 96-97; also see Figure 4). 
As to claim 8, Sharma discloses the control unit determines the intensity level of a next electrical stimulation based on properties of the likelihood function (e.g., paragraphs 54-55, 61-62; also see Figure 4). 
As to claim 9, as best understood in light of the rejection under 35 U.S.C. 112 above, Sharma discloses the property of body mass (i.e. body mass index) as a property of the likelihood function (e.g., paragraphs 33-34, 42 and 127; As stated above, for the purposes of prior art, the examiner considers the “center of mass” to be a patient parameter (i.e. a patient’s “body mass”). Therefore, Sharma discloses the property of the likelihood function is its center of mass and the intensity level is the intensity value corresponding to the center of mass. 
As to claim 10, Sharma discloses the intensity level of a next electrical stimulation is reset to a second threshold if the next intensity level value exceeds a first threshold (e.g., paragraphs 61-62 and 94-96; also see Figure 4, for example). 
As to claim 11, Sharma discloses the first threshold is calculated based on a user profile of the user (e.g., paragraphs 108-109, 111 and 128). 
As to claim 12, Sharma discloses the user profile includes at least one of the following: age, gender, body mass index, painful health conditions, chronic pain locations, pain frequency, pain patterns, sensitivity to weather and weather changes, pain ratings, pain interference scores, body temperature, weather conditions, and previously determined target stimulation intensity levels (e.g., paragraphs 93, 95-96 and 105-106). 
As to claim 14, Sharma discloses the stimulation unit gradually ramps up stimulation intensity from the current intensity level to the next intensity level if the next intensity level value exceeds a threshold (e.g., paragraph 72). 
As to claim 15, Sharma discloses the likelihood function is modified by a profile of the user through a modification function (e.g., paragraphs 93, 95-96, 108-109, 111 and 128; also see Figure 4, for example).  
As to claim 16, Sharma discloses a second calculation unit (therapy analysis engine, depicted as 104 in Figure 1; e.g., paragraphs 39) for calculating a set of expected values of the target stimulation intensity level based on a profile of the user (e.g., paragraphs 39-40, 43, 55 and 59); and an assessment unit (patient analytics database, depicted as 132 in Figure 1; e.g., paragraph 42) to determine the accuracy of the indicated target stimulation intensity level based on the expected set of values of the target stimulation intensity level (e.g., paragraph 42). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US Patent Publication 20160243359 A1). 
As to claim 5, as best understood in light of the rejection under 35 U.S.C. 112 above, Sharma discloses the invention substantially as claimed with adjustments to electrical stimulation levels to evokes the desired sensation (e.g., paragraphs 77, 87 and 107) and using a select group of users (e.g., paragraphs 62, 92 and 129) but does not explicitly disclose a “first intensity level of the sequence of intensity levels is fifty percent of the average stimulation intensity level at which electrical stimulation evokes the desired sensation for a selected group of users”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stimulation levels of Sharma in order to provide the predictable results of optimizing and modifying treatment to meet specific patient therapeutic needs and requirements. Furthermore, it has been held that where the general conditions of a 
As to claim 13, Sharma discloses the invention substantially as claimed but does not explicitly disclose “the second threshold is set to two times of current intensity level value”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intensity levels of Sharma in order to provide the predictable results of optimizing and modifying treatment to meet specific patient therapeutic needs and requirements. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05).	



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792